PER CURIAM.
This is a suit by former employees of First State Bank of Corpus Christi to recover from the Bank certain sums claimed to be owed under a deferred compensation agreement. The trial court rendered summary judgment in favor of the Bank. The Court of Civil Appeals held that the deferred compensation agreement presents a factual issue of ambiguity, and the cause was remanded for trial. 540 S.W.2d 817. The Bank has filed the only application for writ of error. We agree that the summary judgment was incorrect and, accordingly, refuse the writ, no reversible error. We do not by this action indicate an opinion as to whether the construction of the agreement requires the resolution of an issue of fact.